Mast v Desimone (2020 NY Slip Op 00804)





Mast v Desimone


2020 NY Slip Op 00804


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (804/19) CA 19-00030.

[*1]JAYME A. MAST, PLAINTIFF-APPELLANT, 
vGERARD A. DESIMONE, DEFENDANT-RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.